311 S.E.2d 688 (1984)
William B. STARLING, Jr. and wife, Patricia D. Starling
v.
Walton H. SPROLES and wife, Janice S. Sproles, Harold L. Parker and wife, Joanne S. Parker and Harold Parker Realty Company.
No. 835DC272.
Court of Appeals of North Carolina.
February 21, 1984.
*690 Marshall, Williams, Gorham & Brawley by Lonnie B. Williams, Wilmington, for defendants-appellees.
Yow, Yow, Culbreth & Fox by Stephen E. Culbreth, Wilmington, for defendants-appellants.
HILL, Judge.
We are confronted for the purpose of this appeal with the dismissal of the cross-claim which the Sproles assert against the Parkers and Harold Parker Realty Company. We address the following question: Did the defendants Harold and Joanne Parker and Harold Parker Realty Company commit an unfair or deceptive act in violation of G.S. 75-1.1 by failing to disclose prior to the Parkers' purchase of the property which the Sproles had listed with Harold Parker Realty Company that they had an offer to purchase the same property from a third party? We conclude there was an obligation on the part of the Parkers and Harold Parker Realty Company to have divulged completely the offer and its terms for consideration to the Sproles before transfer of the property to the Parkers.
Our Courts have repeatedly held that an agent employed to sell his principal's property may not himself become the purchaser absent both a good faith full disclosure to the principal of all material facts surrounding the transaction and consent by the principal after receiving full disclosure. Real Estate Exchange & Investors v. Tongue, 17 N.C.App. 575, 194 S.E.2d 873 (1973). The general rule is that a broker can neither purchase from nor sell to the principal unless the latter expressly consents thereto or with full knowledge of all the facts and circumstances agrees to the transaction. Real Estate Licensing Bd. v. Gallman, 52 N.C.App. 118, 277 S.E.2d 853 (1981).
In State v. Warren, 252 N.C. 690, 114 S.E.2d 660 (1960), our Supreme Court stated that a real estate broker and client have a measure of trust analogous to that of an attorney and his client; that the broker stands in a relation of trust and confidence. With constant opportunities by concealment or collusion to make illicit gains, the real estate broker is accredited by his position in the minds of inexperienced clients with a knowledge greater than their own. It is readily apparent that that was the case at hand where the Sproles felt they had no standing to complain after having signed the deed conveying the property to the Parkers before they were told of the possibility of another sale of their property.
The decision of the trial judge is
Reversed and remanded for trial.
HEDRICK and EAGLES, JJ., concur.